              Case 2:20-cv-01162-DWC Document 16 Filed 04/22/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      CORYEL A.,
                                                          CASE NO. 2:20-CV-1162-DWC
11                             Plaintiff,
                                                          ORDER AFFIRMING DEFENDANT’S
12              v.                                        DECISION TO DENY BENEFITS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
17
     Defendant’s denial of Plaintiff’s application for supplemental security income (“SSI”). Pursuant
18
     to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local Rule MJR 13, the parties
19
     have consented to have this matter heard by the undersigned Magistrate Judge. See Dkt. 2.
20
            After considering the record, the Court concludes that the Administrative Law Judge
21
     (“ALJ”) did not err in finding the marked and severe limitations assessed by Dr. McDuffee, Dr.
22
     Czysz, and Dr. Crampton inconsistent with the medical record. The ALJ did not err in finding
23
     that Plaintiff would be off task for ten percent of a workday, and even if the ALJ did err, any
24

     ORDER AFFIRMING DEFENDANT’S DECISION
     TO DENY BENEFITS - 1
             Case 2:20-cv-01162-DWC Document 16 Filed 04/22/21 Page 2 of 8




 1 error would be harmless given that this restriction is more serious than any limitation assessed by

 2 the other acceptable medical sources.

 3          Accordingly, the ALJ’s finding that Plaintiff was not disabled is supported by substantial

 4 evidence, and the Commissioner’s decision is affirmed.

 5                                FACTUAL AND PROCEDURAL HISTORY

 6          Plaintiff filed an application for SSI on October 11, 2013, alleging a disability onset date

 7 of March 1, 2012, which he later amended to his application date. AR 9, 28, 133-41. Plaintiff’s

 8 application was denied initially and upon reconsideration. AR 9, 76-79, 85-90. ALJ M.J. Adams

 9 held a hearing on November 18, 2014. AR 24-45, 554-75. On January 29, 2015, ALJ Adams

10 issued a decision finding that Plaintiff was not disabled. AR 6-19, 466-79. On April 11, 2016, the

11 Social Security Appeals Council denied Plaintiff’s request for review. AR 1-4, 484-87.

12          On March 15, 2017, this Court issued an order reversing ALJ Adams’ decision and

13 remanding this case for reconsideration of Plaintiff’s testimony and the opinions of examining

14 psychologists Victoria McDuffee, Ph.D. and James Czysz, Ph.D. AR 491-505. On May 9, 2017,

15 the Appeals Council issued an order vacating the ALJ’s decision and remanding the case for

16 further proceedings. AR 511-14. On September 1, 2017, following a stipulation by the parties,

17 this Court issued an amended remand order clarifying that the period at issue in this case begins

18 on Plaintiff’s application date, October 11, 2013. AR 515-29, 537-53. On September 8, 2017, the

19 Appeals Council issued a new remand order consistent with the Court’s amended order. AR 531-

20 36.

21          On November 14, 2017, ALJ Adams held a new hearing. AR 446-65, 868-87. On May

22 16, 2018, ALJ Adams issued a decision finding that Plaintiff was not disabled. AR 422-40, 829-

23 47.

24

     ORDER AFFIRMING DEFENDANT’S DECISION
     TO DENY BENEFITS - 2
                 Case 2:20-cv-01162-DWC Document 16 Filed 04/22/21 Page 3 of 8




 1          On April 18, 2019, this Court issued an order reversing ALJ Adams’ decision and

 2 remanding this case for reconsideration of the opinions of Dr. McDuffee and Dr. Czysz. AR 857-

 3 63. On May 13, 2019, the Appeals Council issued an order vacating the ALJ’s decision and

 4 remanding the case for further proceedings. AR 864-67.

 5          On March 11, 2020, ALJ Timothy Mangrum held a new hearing. AR 804-28. On March

 6 31, 2020, ALJ Mangrum issued a decision finding that Plaintiff was not disabled. AR 785-97.

 7          Plaintiff filed a complaint in this Court seeking judicial review of ALJ Mangrum’s March

 8 31, 2020 decision. Dkt. 4.

 9          In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by: (1) improperly

10 discounting the opinions of examining psychologists Victoria McDuffee, Ph.D., James Czysz,

11 Ph.D., and J. Alex Crampton, Psy.D.; and (2) not providing sufficient explanation for an “off-

12 task” limitation in Plaintiff’s residual functional capacity (“RFC”). Dkt. 12, pp. 3-17. Plaintiff

13 asks this Court to remand this case for an award of benefits. Id. at 17-18.

14                                          STANDARD OF REVIEW

15          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

16 social security benefits if the ALJ’s findings are based on legal error or not supported by

17 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

18 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

19                                             DISCUSSION

20          I.       Whether the ALJ properly evaluated the medical opinion evidence.

21          Plaintiff contends that the ALJ erred in evaluating the opinions of Dr. McDuffee, Dr.

22 Czysz, and Dr. Crampton. Dkt. 12, pp. 3-16.

23

24

     ORDER AFFIRMING DEFENDANT’S DECISION
     TO DENY BENEFITS - 3
              Case 2:20-cv-01162-DWC Document 16 Filed 04/22/21 Page 4 of 8




 1          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

 2 reasons for rejecting the uncontradicted opinion of either a treating or examining physician. Lester

 3 v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir.

 4 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining

 5 physician’s opinion is contradicted, the opinion can be rejected “for specific and legitimate reasons

 6 that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews

 7 v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

 8 1983)). The ALJ can accomplish this by “setting out a detailed and thorough summary of the facts

 9 and conflicting clinical evidence, stating his interpretation thereof, and making findings.” Reddick

10 v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th

11 Cir. 1989)).

12          A.      Dr. McDuffee

13          Psychologist Dr. McDuffee examined Plaintiff on November 25, 2013 for the

14 Washington Department of Social and Health Services (“DSHS”). AR 324-34. Dr. McDuffee’s

15 evaluation consisted of a clinical interview, a mental status examination, a review of the

16 available record, and psychological testing. Based on this evaluation, Dr. McDuffee opined that

17 Plaintiff would have a range of moderate, marked, and severe work-related mental limitations.

18 AR 326-27.

19          The ALJ assigned “little weight” to Dr. McDuffee’s opinion, reasoning that: (1)

20 Plaintiff’s presentation during Dr. McDuffee’s examination was inconsistent with his otherwise

21 unremarkable presentation during routine appointments; (2) Dr. McDuffee appears to have relied

22 in part on Plaintiff’s presentation during the examination in assessing Plaintiff’s limitations,

23 which is inconsistent with Dr. McDuffee’s statement that Plaintiff’s presentation and reporting

24

     ORDER AFFIRMING DEFENDANT’S DECISION
     TO DENY BENEFITS - 4
              Case 2:20-cv-01162-DWC Document 16 Filed 04/22/21 Page 5 of 8




 1 failed to support his symptoms, as he was sitting in a crowded waiting area looking unconcerned;

 2 (3) Dr. McDuffee’s assessment of marked limitations is inconsistent with her recommendation

 3 that Plaintiff engage in job training; (4) Dr. McDuffee did not review any outside treatment

 4 notes; and (5) Plaintiff worked after his alleged onset date, earning more than $11,000 in 2018.

 5 AR 794-95.

 6          With respect to the ALJ’s first reason, an inconsistency with the medical record can serve

 7 as a specific and legitimate reason for discounting limitations assessed by a physician. See 20

 8 C.F.R. § 416.927(c)(4); see also Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (An ALJ

 9 may give less weight to medical opinions that conflict with treatment notes).

10          Here, the ALJ found that Dr. McDuffee’s opinion was inconsistent with treatment records

11 from the period at issue, which revealed that while Plaintiff occasionally exhibited signs of

12 depression, he was typically alert and oriented, presented with appropriate mood and affect, and

13 exhibited friendly behavior, good eye contact, normal speech, normal psychomotor activity,

14 organized and linear thought processes, normal thought content, and normal memory. AR 302,

15 305, 310, 312, 317, 348, 355, 393, 397, 656, 661-62, 666-67, 669-70, 672-73, 678-79, 682-83,

16 687-88, 691-92, 696-97, 699-700, 702-03, 705, 709-10, 712-13, 715, 718-19, 726, 734, 739, 746,

17 752, 756, 760, 763, 767, 771, 774, 779, 783.

18          The ALJ’s finding is supported by the longitudinal record, and the ALJ has provided a

19 specific and legitimate reason for discounting Dr. McDuffee’s opinion.

20          While the ALJ has provided additional specific and legitimate reasons for discounting Dr.

21 McDuffee’s opinion, the Court need not assess whether these reasons were proper, as any error

22 would be harmless. Presley-Carrillo v. Berryhill, 692 Fed. Appx. 941, 944-45 (9th Cir. 2017)

23 (citing Carmickle v. Comm’r of Soc. Sec. Admin, 533 F.3d 1155, 1162 (9th Cir. 2008)) (although

24

     ORDER AFFIRMING DEFENDANT’S DECISION
     TO DENY BENEFITS - 5
             Case 2:20-cv-01162-DWC Document 16 Filed 04/22/21 Page 6 of 8




 1 ALJ erred with regard to one reason he gave for discounting a medical opinion, “this error was

 2 harmless because the ALJ gave a reason supported by the record” to discount the opinion).

 3          B.     Dr. Czysz

 4          Psychologist Dr. Czysz examined Plaintiff on March 26, 2014 for DSHS. AR 407-14. Dr.

 5 Czysz’s examination consisted of a clinical interview, a mental status examination,

 6 psychological testing and a review of Dr. McDuffee’s opinion. Based on this evaluation, Dr.

 7 Czysz opined that Plaintiff would have a range of moderate and marked work-related mental

 8 limitations. AR 409.

 9          The ALJ assigned “little weight” to Dr. Czysz’s opinion for the same reasons he

10 discounted Dr. McDuffee’s opinion, and for the reasons discussed above, the ALJ has provided

11 specific and legitimate reasons for discounting his opinion. AR 794-95; see supra Section I.A.

12          C.     Dr. Crampton

13          Psychologist Dr. Crampton examined Plaintiff on July 15, 2016 for DSHS. AR 963-67.

14 Dr. Crampton’s evaluation consisted of a clinical interview, a mental status examination, and a

15 review of Dr. Czysz’s opinion. Based on this evaluation. Dr. Crampton opined that Plaintiff

16 would have a range of moderate, marked, and severe mental limitations, and that Plaintiff’s

17 overall degree of limitation would be severe. AR 965.

18          The ALJ assigned “little weight” to Dr. Crampton’s opinion for the same reasons he

19 discounted the opinions of Dr. Dr. McDuffee and Dr. Czysz, and for the reasons discussed

20 above, the ALJ has provided specific and legitimate reasons for discounting Dr. Crampton’s

21 opinion. AR 795; see supra Sections I.A and I.B.

22

23

24

     ORDER AFFIRMING DEFENDANT’S DECISION
     TO DENY BENEFITS - 6
              Case 2:20-cv-01162-DWC Document 16 Filed 04/22/21 Page 7 of 8




 1          II.     Whether the ALJ erred in assessing Plaintiff’s RFC.

 2          Plaintiff contends that the ALJ erred by not providing an adequate explanation for

 3 including in Plaintiff’s residual functional capacity a restriction that Plaintiff would be off-task

 4 for 10 percent of workday. Dkt. 12, pp. 16-17.

 5          The ALJ is responsible for translating and incorporating clinical findings into a succinct

 6 RFC. Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015). Here, the ALJ

 7 found that Plaintiff would off task and not productive ten percent of the workday because of his

 8 combined psychological and pain symptoms. AR 794.

 9          As such, the ALJ has explained why Plaintiff would be off-task for ten percent of a

10 workday. However, even if this explanation were inadequate, any error would be harmless.

11 Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (Harmless error principles apply in the

12 Social Security context). Plaintiff does not cite any evidence consistent with a conclusion that

13 Plaintiff would be off task for more than 10 percent of a workday, and none of the medical

14 opinions credited by the ALJ contained such a serious work-related limitation. AR 55-57, 69-71,

15 71-73, 415-19, 795-96; see Bailey v. Colvin, 669 Fed. Appx. 839, 840 (9th Cir. 2016) (citing

16 Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012)) (finding no error where the claimant did

17 not “demonstrate prejudice from any errors”); see also Valentine v. Comm’r of Soc. Sec. Admin.,

18 574 F.3d 685, 692, n. 2 (9th Cir. 2009) (rejecting “any invitation” to find error where the

19 claimant failed to explain how the ALJ harmfully erred).

20          Accordingly, the ALJ did not err in assessing Plaintiff’s RFC.

21

22

23

24

     ORDER AFFIRMING DEFENDANT’S DECISION
     TO DENY BENEFITS - 7
             Case 2:20-cv-01162-DWC Document 16 Filed 04/22/21 Page 8 of 8




 1                                          CONCLUSION

 2         Based on the foregoing reasons, the Court hereby finds the ALJ properly concluded

 3 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is affirmed and

 4 this case is dismissed with prejudice. The Clerk is directed to enter judgment for Defendant and

 5 close the case.

 6         Dated this 22nd day of April, 2021.

 7

 8
                                                        A
                                                        David W. Christel
 9                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER AFFIRMING DEFENDANT’S DECISION
     TO DENY BENEFITS - 8
